       Case 3:20-cv-00013-DPM Document 7 Filed 06/30/20 Page 1 of 1




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

TERMAINE L. BRAXTON                                                  PLAINTIFF
#650505

v.                      No. 3:20-cv-13-DPM

JACKSON COUNTY DETENTION
CENTER; DAVID LUCAS, Sheriff,
Jackson County Detention Center;
NICOLE CARTER, Captain, Jackson
County Detention Center; and
JESS FOUST, Lieutenant, Jackson
County Detention Center                                            DEFENDANTS


                             JUDGMENT
     Braxton's complaint is dismissed without prejudice.



                                       D.P. Marshall         fr.
                                       United States District Judge

                                          3 0 9::v,N e   ;lO ;l D
                                              v
